DETAILED ACTION
This communication is a first office action on the merits. Claims 39, 40, 42, 44-47, 50-52 and 59-68, as filed are currently pending and have been considered below.

Election/Restrictions
Claim 42 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 January 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 44, the “tension force” renders the claim indefinite as it is unclear what is being described. As best understood it appears that the “interlocking force” is the force that causes the zipper strips to “interlock” wherein the direction of this force would project in a normal direction from the bottom side of the U shaped profile of the zipper strip. The “tension force” therefore could mean the force opposite in direction of the interlocking force for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39, 40, 44-47, 50-52, and 59-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundback (US 1,959,318).
Regarding claim 39, Sundback discloses an apparatus comprising:
a core (26) with a generally U-shaped body having two side walls, and a connecting bottom wall (Fig. 3 as shown) adapted to interconnect with another zipper strip having a core with a generally U-shaped body (Fig. 3 shows a core 23 with a U-shape); and
a core covering (16) formed such that the material is disposed over the core and generally conforms to the shape of the core (Fig. 3 as shown).

Regarding claim 40, Sundback further discloses wherein the generally U-shaped body is comprised of a plurality of generally U-shaped body segments that are orientated open side to open side with each other in a row to form a channel (Fig. 4 shows the U shaped cores 23 aligned and oriented in a common side forming a channel).


Regarding claim 45, Sundback further discloses at least one rib (Fig. 3 shows wherein opposed ribs oppose each other around the neck portion of the projection 18) that prevents separation of the first and second zipper strips.

Regarding claim 46, Sundback further discloses an interconnection portion (the U-shaped portion); and a tape (14).

Regarding claim 47, Sundback further discloses:
the first and second zipper strips being configured so that:
when a zipper slider traverses the length of the first and second zipper strips in one direction, the core of the first zipper strips is fastenably joined by the side wall of the first zipper strip being forced into engagement with the side wall of the second zipper strip; and
when the zipper slider traverses the first and second zipper strips in a second opposite direction, the core of the first zipper strips is unfastened by forcing 

Regarding claim 50, Sundback further discloses wherein the core covering comprises a material selected from the group consisting of polymer, metal, ceramic, and composite material (line 56).

Regarding claim 51, Sundback further discloses wherein the cover covering is coated with a material comprising polymer (line 56).

Regarding claim 52, Sundback further discloses wherein the core is composed of a material different and separate from the material of which the core covering is composed (lines 86 and 92-93).

Regarding claim 59, Sundback further discloses more than one material selected from a group comprising materials that are rigid, semi-rigid, flexible, and semi-flexible (line 56).

Regarding claim 60, Sundback further discloses wherein the core is selected form a group comprising materials that are rigid or semi-rigid (lines 86 and 92-93), and the core covering is selected from a second group that is flexible or semi-flexible (line 56).



Regarding claim 62, Sundback further discloses where the portions of material lay adjacent to each other and are joined abutted again by the first and second zipper strips (14 and 15 are shown adjacent and abutted to each other).

Regarding claim 63, Sundback discloses an apparatus comprising: a core (26); and a core covering (16).

Regarding claim 64, Sundback further discloses wherein the zipper strip is androgenous (the strip comprising core 26 and 16 is considered androgenous in so much as it could be used in a male or female fashion).

Regarding claim 65, Sundback further discloses wherein the core is generally U-shaped (Fig. 3 as shown).

Regarding claim 66, Sundback further discloses wherein the core covering generally conforms to the shape of the core (Fig. 3 as shown).

Regarding claim 67, Sundback further discloses wherein the core is segmented (Fig. 4 shows segmented core portions).

Regarding claim 68, Sundback further discloses wherein the zipper strip is androgenous (the strip comprising core 26 and 16 is considered androgenous in so much as it could be used in a male or female fashion), the core is segmented and generally U-shaped (Fig. 4 shows a U shape and segmentation).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677